UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed []Accelerated Filer [] Non-Accelerated Filer[]Smaller Reporting Company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of November 3, 2009, was 27,116,408. Table of Contents LML PAYMENT SYSTEMS INC.
